Charles Stewart, son of Archie Stewart, bought an automobile of plaintiff for $1,597.45, giving therefor his promissory note dated June 6, 1926. This note was indorsed on the back as follows:
"For value received ................. hereby waive presentation, demand, protest, and notice of protest on the within note.
Signed "ARCHIE STEWART."
The note was payable in instalments. The maker having failed to pay the instalments, suit was instituted against defendants, and a declaration on the common counts in assumpsit filed. A bill of particulars and later an amended bill of particulars were filed. *Page 599 
These set up the note and the indorsement above set forth. Plaintiff, by its attorneys, made a motion for a summary judgment against defendants. In connection therewith it filed an affidavit of the secretary and treasurer of plaintiff which set forth that defendant Archie Stewart indorsed the note, waiving presentation, demand, protest, and notice of protest.
Defendant Archie Stewart filed an affidavit of merits alleging he never received any notice of dishonor of the note. There was no denial of the terms and conditions of his indorsement. The court rendered summary judgment, and defendant Archie Stewart brings error.
The sole question involved is whether defendant Archie Stewart was entitled to notice of presentation and dishonor. We do not think so. He was an indorser. 2 Comp. Laws 1915, § 6104. An indorser may waive presentment to the maker for payment and notice of dishonor. 2 Comp. Laws 1915, §§ 6150, 6151.
Defendant Archie Stewart did so.
Judgment affirmed, with costs.
FEAD, C.J., and NORTH, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred. *Page 600